281 F.2d 443
Jack Edwin HILL, Appellant,v.UNITED STATES of America, Appellee.
No. 16792.
United States Court of Appeals Ninth Circuit.
August 15, 1960.
Rehearing Denied October 10, 1960.

On Appeal from the Judgment of the United States District Court for the District of Oregon; Gus J. Solomon, Judge.
Jack Edwin Hill, in pro. per.
C. E. Luckey, U. S. Atty., Robert C. Snashall, Asst. U. S. Atty., Portland, Or., for appellee.
Before HEALY, CHAMBERS and MERRILL, Circuit Judges.
PER CURIAM.


1
The order of the district court of January 4, 1960, denying relief under 28 U.S.C. § 2255 is affirmed, after consideration of the records and briefs in the cause.